TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 10, 2016



                                      NO. 03-15-00638-CV


                       Bridget D. Elliot, Trustee of BC Trust, Appellant

                                                 v.

       Crosswater Yacht Club, L.P.; Crosswater Yacht Club Management, L.L.C.;
      Hurst Joint Venture, L.P.; Hurst Harbor GP, L.L.C.; MOF Hurst Harbor, L.P.;
                         and Suntex Ventures, L.L.C., Appellees




       APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on September 8, 2015. Appellant

has filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that

the motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

The appellant shall pay all costs relating to this appeal, both in this Court and in the court below.